Case: 11-50809       Document: 00511888434         Page: 1     Date Filed: 06/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 15, 2012
                                     No. 11-50809
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

GUSTAVO LEON-FERRER,

                                                  Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 2:10-CR-856-1



Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Gustavo Leon-Ferrer has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Leon-Ferrer has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion is GRANTED, counsel is excused from further responsi-
bilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.